 Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 1 of 10                                     PageID 1


                                                                                        R .. C-= ,vEo
                             UNITED STATES DISTRICT COURT                          Z~2; HnR 26 AH ·,1: 5J
                             WESTERN DISTRICT OF TENNESSEE
                                                                                                          ,_ ~ 1 C 'j ., L)·
                                                                                        1
                                    Eastern (Jackson) DIVISION              ' 'j
                                                                            v._
                                                                                   E. --1-,'., ; L;' .:, •'>'
                                                                                                     I •   •
                                                                                                           'l'"TR ,.-,-
                               , - 4estem(Memphis) DIVISION                           '
                                                                                   T,·.·,,o ;_;;· TN u ;:.·1vi1pCOL'<'.
                                                                                        "A'          ~ _,,.J
                                                                                                               Cll   I
                                                                                                                        ·, "'
                                                                                                                         ,IS

                                                    )
                                                    )
              Plaintiff,                            )
                E:. __.,. . .{:;...c.c-- ~~\        )
  vs.                                               )                                  No. - - - - - -
                                                    )
                                                    )
                                                    )
 /. _ (d ~ hcL R.r±-:~ ~ b
l'-r,t.(a_    Defendant. t
                     I

                                               COMPLAINT



  1.    This action is brought for discrimination in employment pursuant to (check only those
        that apply):


               W--Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                   to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
                   Pub. L. No. 102-166) (race, color, gender, religion, national origin).
                   NOTE: In order to bring a suit in federal district court under Title VII,
                   you must first obtain a right to sue letter from the Equal Employment
                   Opportunity Commission.

               ~ Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
                         621 - 634 (amended in 1984, 1990, and by the Age Discrimination in
                         Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
                         Act of 1991, Pub. L. No. 102 -166)
                         NOTE: In order to bring a suit in federal district court under the Age
                         Discrimination in Employment Act, you must first file charges with the
                         Equal Employment Opportunity Commission.


               •         Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                         - 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
                          110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).
                         NOTE: In order to bring a suit in federal district court under the
                         Americans with Disabilities Act, you must first obtain a right to sue letter
                         from the Equal Employment Opportunity Commission.
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 2 of 10                     PageID 2




                                         JURISDICTION

 2.    Jurisdiction is specifically conferred upon this United States District Court by the
       aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
       appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
       Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

                                             PARTIES

 3.    Plaintiff resides at:


                                                                                  •
                                       STREET ADDRESS

s;be,[ l,~
    County
                               TAI
                               State
                                                  380/ i.,
                                                       Zip Code
                                                                  , crot-k41-so'tr
                                                                     Telephone Number

 4.    Defendant(s) resides at, or its business is located at:

  so.o                     \s\ vJ.
           R,c½~\9\,\t...~STREET       "'--~~~~'"<;
                                 ADDRESS

<;k( b~Coun
                       ,Ml"fp4.U: , -, /v
                               City                    State
                                                                     3'sn.,o
                                                                       Zip Code

 NOTE: If more than one defendant, you must list the names, address of each additional
 defendant.




 5.    The address at which I sought employment or was employed by the defendant(s) is:

       600            R,~bl8.. \?[v.L
                                                  2
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 3 of 10                         PageID 3




                                         STREET ADDRESS

 s:_k[L1
       County
                           N_~1r,
                            City
                                  7_N
                                   State                                     Zip Code

 6.    The discriminatory conduct of which I complain in this action includes (check only those
       that apply)



                 •     Failure to hire


                 •     Termination ofmy employment

                 ~ailure to promote


                 •     Failure to accommodate my disability


                 •     Unequal terms and conditions of my employment

                 ~liation

                 •      Otheracts(specify):/-fqrq~f~
                                  I




 NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
 Commission can be considered by the federal district court.

 7.    It is my best~~n that the alleged discriminat9ry acts occurred on:
         Oc,h             ~ '2-<> \ ~            o    "".LC)o, "°'
       Date(s)                              '                 ·      J
                                                                     Q




 8.    I believe that the defendant(s) (check one):


                 ~ s t i l l committing these acts against me.


                 •     is not still committing these acts against me.


 9.    Defendant(s) discriminated against me based on my:
       (check only those that apply and state the basis for the discrimination. For example, if
       religious discrimination is alleged, state your religion. If racial discrimination is alleged,
       state your race, etc.)

                                                 3
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 4 of 10                 PageID 4




              ~---------------------

              •       Color_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


              •       Gender/Sex- - - - - - - - - - - - - - - - - - - - - - -


              •       Religion_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


              •       National Origin_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


              •       Disability_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              ~ g e. If age is checked answer the following:
                 I w~s born in
                 agamstme.
                                     \.9.   S:1 .
                                               At the time(s) defendant(s) discriminated


                      I w a s [ ~ ] less than 40 years old. (check one)

 NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
 Commission can be considered by the federal district court.

 10.   The facts of my case are as follows :




                             (Attach additional sheets as necessary)

 NOTE: As additional support for your claim, you may attach to this complaint a copy of the

                                               4
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 5 of 10           PageID 5




                         CHRONOLOGY OF EVENTS
On October 4, 2019 I was instructed to report to Human resources. When I
arrived I met with Kevin Lindsey, HR Manager and Justin Adams, District Manager.
The conversation started with Lindsey saying "Have you heard about what has
been occurring over the past couple of weeks?" He was referring to the
separation of several middle managers within the division. I responded that I had
heard of several highly compensated managers over 50 being offered severance
packages or terminated. Lindsey handed me a letter signed by Stephanie Turner
stating that I was being re-assigned to store 469 in West Memphis, Arkansas
reporting on 10/6/2019, which I did. At that time I reminded Lindsey of my prior
demotion and EEOC charge I had filed in 2009. This reassignment was again
putting me in the same situation reassigning and demoting me from a Level
10/Level 77 high volume Store Manager to a Level 75 low volume Store Manager.

When I received my first paycheck I informed Lindsey that it was reduced by over
$500 per month due to new taxes. I later sent Lindsey an email and certified letter
and copied President, Victor Smith and VP, Stephanie Turner notifying them of
the adverse impact and hardship this decision had caused. As a result of this move
the company had adversely impacted me and my family creating a hardship by
having to travel over 500 miles weekly to and from work, (without any inclement
weather), as well as pay new Arkansas State taxes, and denied any training to re-
acclimate me to the role of store manager as other younger managers had
received (KLA training, Dale Carnegie courses, etc.)

I requested my compensation package be reviewed and rectified because Lindsey
stated in our meeting that the company wanted to assign me to this location
because of my qualifications and experience yet I was adversely impacted as a
result. Shortly after I made this request I began receiving negative visits by the
Vice President of Operations, Stephanie Turner, Vice President of Merchandising,
Randall Melton, and District Manager, Justin Adams. These frequent visits by
Executives as well as the HR Manager and District Manager are highly unusual and
considered to be a threat to my dedicated 29 year career at Kroger.
 Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 6 of 10          PageID 6




On 1/2/2020 I received an email and visit from District Manager informing me
that a write-up was going into my file for poor store conditions. The next day I
received another visit from Melton about store conditions, while being
accompanied by HR Manager, Lindsey. Melton was also in the store just 4 days
prior with Adams. The company made the decision to reassign me to this store
location which is well known for its poor conditions, poor inventory results, as
well as high associate and store management turnover. This is my first assignment
in over 4 years to the role of store manager and a lot has changed in the "New
Delta Division." Yet without any training the expectation is that I fix this store
after being assigned here less than 3 months

Prior to my complaint and re-assignment to this location I had not received any
derogatory write-ups. In fact, during the past 29 years I have held several
positions including Level 10 Administrative Management and Level 77 Store
Manager, in which I have received many accommodations for a job well done.

Retaliation of harassment and intimidation is unwarranted because of my
complaint of being adversely impacted by age, demotion and re-assignment, as
well as filing a prior EEOC charge #490-2009-02537. This is creating a hostile work
environment, in an effort to force me to quit or ultimately be terminated.

~-y~-$]
James Taggart

1/17/2020
     Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 7 of 10                    PageID 7




    November 29, 2020

    Ms. Candice Williams
    Equal Employment Opportunity Commission
    Memphis District Office
    1407 Union Avenue
    Memphis, TN. 38104

    RE: James Taggart and Kroger limited Partnership I
    Original Charge:  # 490-2020-00940
    Amended Charge: # 490-2020-02044

    Dear Ms. Williams

/Kroger Limited Partnership 1 denies it discriminated or retaliated in its response. I disagree
 and offer the following facts for my amended charges. Several of these items were addressed
 in my prior response to the company's position statement.



    I have been employed by Kroger limited Partnership I since March 11, 1991. During my nearly
    30 years of employment I have never been disciplined for any reason until I filed an EEOC
    charge and subsequently filed an EEOC retaliation charge. I began receiving disciplinary actions
    after being assigned to store 469 for less than 2 months.

    In October 2019, I met with Lindsey and Adams and informed the company was reorganizing
Iseveral administrative positions and that my position of Waste Integration Specialist was being
    eliminated. Lindsey and Adams informed me that I was being assigned to store #469 in West
    Memphis Ar. (a lower volume level 75 store with many ongoing issues such as, store conditions,
    bad inventory results, as well as loss of profits). The company admits in its own prior position
I   statement that this store already had many on-going problems prior to me being assigned there
    but disciplined me after only being assigned to this location for less than 2 months.

    To no avail, I complained of the adverse impact including, demotion to a lower volume store
    when higher volume stores were open/available at the time, having to pay additional State
    income taxes, lower level bonus potential pay, loss of benefits and denied promotion
    opportunities. I expressed the reorganization disproportionately affected those 45 years of age
    and over.

    Shortly after I filed EEOC charge# 490-2020-00940 in October 2019 the retaliation
    began. I received write-ups as follows: on 1/2/2020 for poor conditions well known to the
I   company prior to my assignment. On 4/7/2020 I received a final warning for limiting customers
    inside an overcrowded store, which presented dire health consequences to my associates and
    Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 8 of 10                    PageID 8



 ustomers. This decision was made when District Manager Adams did not immediately return
my phone call.
  immediately reached out to Adams proxy Alberta Paylor, District HR Specialist and received
  ermission. In fact, the company had not provided adequate protective equipment at the time.
In June 2020, I filed a retaliation charge #490-2020-02044, which was later amended due to
ongoing retaliation.
(These items were addressed in my prior response to company's position statement)

The company claims to be an Equal Opportunity Employer, but it frequently fails to post job
openings. Additionally, the company has used reorganization as a non-discriminatory reason to
demote me to a lesser level 75 store manager position, but failed to mention there were at
least 4 higher level stores open/available at the time of my demotion, including stores #410,
#426, #457 and #489 all of which are located within the city of Memphis. For the record, store
426 had been vacant twice during the same time as my demotion, but not posted and offered
to two junior less qualified candidates (Demario Jones and Vicki Audirsch) on both occasions. In
I
fact, I had successfully managed this same store #426 a level 77 higher volume store during the
years of 2010 - 2016, prior to my role as Operations Waste Integration Specialist. Store 426 was
ultimately posted after the 3 rd vacancy. I applied and finally offered the store around August
2020. Also, at that same time there were 4 administrative level positions open including (3)
Operations Field Specialist positions as well as the position of Training and Recruitment
Manager. Again, the company used its reorganization to offer these roles to less qualified
candidates. These too were positions I held prior to the demotion. In retaliation the company
 deliberately failed to post these positions denying me an opportunity to apply.
(These items were addressed in my prior response to company's position statement)

 I received another write-up on 10/23/2020 from District Manager Portia Frost for a
department lead missing a CAO behavior and missing a metric on a promise shop conducted by
an outside company. (Exhibit #1). As you can see many stores missed one or more metrics but
not disciplined as I was. In fact, the promise shops at my store has better results than the entire
district and division (Exhibit #2). Again, I was assigned to this store location in August 2020, less
than 2 months before receiving this write-up.

In summary, during my entire 30 years of employment, I have never received
disciplinary action for any reason prior to filing an EEOC charge. Now in
retaliation at age 60, I have received 3 write-ups in less than a year. I have been
treated very unfairly as clearly shown by their retaliatory actions.

As a result of these actions, I have suffered a loss of wages, additional taxes, loss of incentive
bonus pay, and denial of other advancement opportunities.
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 9 of 10                    PageID 9




  charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
  Rights Commission.

  11.    It is my best recollection that I filed a charge with the Tenness~ Human Rights
         Commission regarding defendant's alleged discriminatory conduct on:, ~ • ~ l 't

  12.    It is my best recollection that I filed a charge with the Equal Emplotent Opportunity
         Commission regarding defendant's alleged discriminatory conduct on: ... - ... '2.et ~
                                                                                 Date

  Only litigants alleging age discrimination must answer Question #13.

  13.    Since filing my charge of age discrimination with the Equal Employment Opportunity
         Commission regarding defendant's alleged discriminatory conduct. (check one):


                ~          -days or more have elapsed


                •       Less than 60 days have elapsed.

  14.    The Equal Employment Opportunity Commission (check one):



                •       has not issued a Right to Sue Letter.

                ~ s issued a Right to Sue letter, which I received on / '2- ( 3    ~ 4-iO
                                                                         Date

  NOTE:       This is the date you received the Right to Sue letter, not the date the Equal
  Employment Opportunity Commission issued the Right to Sue letter.

  15.  Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
  Commission to this complaint

  NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
  Commission.

  16.    I would like to have my case tried by a jury:

                ~es


                •       No



                                                  5
Case 2:21-cv-02180-SHL-cgc Document 1 Filed 03/26/21 Page 10 of 10                      PageID 10




        WHEREFORE, plaintiff prays that the Court grant the following relief:


                •         direct that the Defendant employ Plaintiff, or


                •         direct that Defendant re-employ Plaintiff, or

                [J-       direct that Defendant promote Plaintiff, or

                D         order other equitable or injunctive relief as follows:._ _ _ _ _ _ __




                0-- direct that Defendant pay Plaintiff back pay in the amount of _ _ _ __
                          and interest on back pay;

                W- direct that Defendant pay Plaintiff compensatory damages: Specify the
                          amount and basis for compensatory damages: _ _ _ _ _ _ _ _ __




                                       ~ d "' ~~ SlATURE OF PLAINTIFF

  Date: ) { 2- t;, (   1...,--,___ \
                                                   €1o9"'        R, ~R--lZ tt&l \     \) t)_.
                                                 Address




                                                 Phone Number




                                                      6
